DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some examples include the use of “and/or” and lack of antecedent bases in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (D508,389).
Regarding claim 1 Lee (marked-up fig. 5) disclose a packaging body capable of holding food, the packaging body including a tray and a lid located above the tray, the tray including two or more downward recessed cavities, wherein the lid has upward protruding cavities which are less than the downward recessed cavities, and each of the upward protruding cavities is corresponding to the position of a downward recessed cavity.  


    PNG
    media_image1.png
    293
    508
    media_image1.png
    Greyscale


Regarding claim 2, Lee further discloses the downward recessed cavities are divided into two categories: (A) downward recessed cavities that do not have upward protruding cavities corresponding thereto on the lid, and (B) downward recessed cavities that have upward protruding cavities corresponding thereto on the lid; the depth of the downward recessed cavities of the (A) category is larger than the depth of the downward recessed cavities of the (B) category (marked-up fig. 5).
Regarding claim 3, Lee further discloses among all downward recessed cavities of the tray, the bottom of the downward recessed cavity having the largest depth is a plane, so that the tray is stably placed on the plane (marked-up fig. 5).
Regarding claim 8, Lee further discloses the cross-sectional shapes of the upward protruding cavities and the downward recessed cavities are symmetrical geometric shapes or irregular geometric shapes (figs. 1-6).  
Regarding claim 9, Lee further discloses the cross-sectional shapes of the upward protruding cavities and the downward recessed cavities are round, oval, triangular, prismatic, rectangular, pentagonal, hexagonal, fan-shaped, star-shaped, or heart-shaped (figs. 1-6).  
Regarding claim 10, Lee further discloses two or more downward recessed cavities of the tray differ in the size and/or the cross-sectional shape (marked-up fig. 5).
 Regarding claim 11, Lee further discloses the cross-sectional shapes of the upward protruding cavities and the downward recessed cavities are the same or different; the cross- sectional shapes and areas at different positions of each of the upward protruding cavities or the downward recessed cavities are the same or different; and the cross-sectional shapes and areas of the upward protruding cavities and the downward recessed cavities are the same at a position where the protruding cavities are in contact with the downward recessed cavities (marked-up fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 3,121,507) in view of Lee (US D508,398).
Alternatively, regarding claim 1, Weiss (figs. 1-3) discloses a food packaging body including a tray A including two or more downward recessed cavities 1, 2, 3, 4, 5, 6, 7 and 8.
Weiss fails to disclose a lid located above the tray, wherein the lid has upward protruding cavities which are less than the downward recessed cavities, and each of the upward protruding cavities is corresponding to the position of a downward recessed cavity.  
Weiss fails to disclose a lid located above the tray, wherein the lid has upward protruding cavities which are less than the downward recessed cavities, and each of the upward protruding cavities is corresponding to the position of a downward recessed cavity.  
However, Weiss fails to disclose a lid located above a tray, wherein the lid has upward protruding cavities which are less than the downward recessed cavities, and each of the upward protruding cavities is corresponding to the position of a downward recessed cavity (marked-up fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the tray of Weiss, a lid with upwardly protruding cavities corresponding to the downward recessed cavities, as taught by Lee for the predictable result of to accommodate upwardly protruding contents and covering the tray to protect its contents.
Alternatively, regarding claim 2, the modified Weiss further discloses the downward recessed cavities are divided into two categories: (A) downward recessed cavities that do not have upward protruding cavities corresponding thereto on the lid, and (B) downward recessed cavities that have upward protruding cavities corresponding thereto on the lid; the depth of the downward recessed cavities of the (A) category is larger than the depth of the downward recessed cavities of the (B) category (marked-up fig. 5 of Lee).
Alternatively, regarding claim 3, Weiss further discloses among all downward recessed cavities of the tray, the bottom of the downward recessed cavity 1, 3, 5 and 6 having the largest depth is a plane, so that the tray is stably placed on the plane; or the bottoms of at least three of the downward recessed cavities are on the same plane, so that the tray is stably placed on the plane (fig. 1 and col. 2, lines 8-11). 
Alternatively, regarding claim 8, the modified Weiss further discloses the cross-sectional shapes of the upward protruding cavities and the downward recessed cavities are symmetrical geometric shapes or irregular geometric shapes (fig. 1 of Weiss).  
Alternatively, regarding claim 9, the modified Weiss further discloses the cross-sectional shapes of the upward protruding cavities and the downward recessed cavities are round, oval, triangular, prismatic, rectangular, pentagonal, hexagonal, fan-shaped, star-shaped, or heart-shaped.  
Alternatively, regarding claim 10, Weiss further discloses two or more downward recessed cavities of the tray differ in the size and/or the cross-sectional shape (figs. 1-2).
  Alternatively, regarding claim 11, the modified Weiss further discloses the cross-sectional shapes of the upward protruding cavities and the downward recessed cavities are the same or different; the cross- sectional shapes and areas at different positions of each of the upward protruding cavities or the downward recessed cavities are the same or different; and the cross-sectional shapes and areas of the upward protruding cavities and the downward recessed cavities are the same at a position where the protruding cavities are in contact with the downward recessed cavities (marked-up fig. 5 of Lee). 
Regarding claim 21, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 3,121,507) in view of Lee (US D508,398) as applied to claim 1 above, further in view of Wu (US D915,475).
Regarding claims 4-6, the modified Weiss discloses all elements of the claimed invention except for the tray having a wall that extends upward along the edge of the tray, and the lid also having a wall, wherein the wall of the lid and the wall of the tray are fitted to each other; and 
Wherein the wall of the lid extends upward along the edge of the lid, the extending direction of the wall of the lid is consistent with the upward protruding direction of the cavities of the lid, and the lid and the tray are engaged with each other through the walls of the lid and the tray;
wherein the wall of the lid that extends upward is partially in contact with the wall of the tray that extends upward, so that a consumer can remove the lid through a gap in a non-contact part.  
However, Wu teaches a tray and a lid having the claimed walls, gap and non-contact part (marked-up fig. 1 and fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Weiss, walls, a gap and a non-contact part, as taught by Wu, for the predictable result of securely closing the tray to prevent items from falling off and to easily open the lid when needed.

    PNG
    media_image2.png
    477
    753
    media_image2.png
    Greyscale

Regarding claim 7, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 3,121,507) in view of Lee (US D508,398) as applied to claim 1 above, further in view of Sanders (US 6,213,302).
Regarding claims 12-18, the modified Weiss discloses all elements of the claimed invention except for the cavities having stages with the claimed shapes; 
Wherein the length of the stages is less than the circumference of the cross section of the downward recessed cavities or the upward protruding cavities; and  
the stages being concentric shoulder portion surrounding cavities.
However, Sanders teaches a bottom of a cavity of a multi-cavity tray having annular recession 18 (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the cavities of the modified Weiss, annular recessions, as taught by Sanders, for the predictable result of providing the cavities with a reservoir and also to provide a bottom support. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 3,121,507) in view of Lee (US D508,398) as applied to claim 1 above, further in view of Gics (US 5,888,565).
Regarding claims 19-20, the modified Weiss discloses all elements of the claimed invention except for a pad card located above the lid or between the tray and the lid; wherein the pad card has a hole, and the position of the hole corresponds to an upward protruding cavity of the lid.  
However, Gics teaches a food packaging having a card 24 with an opening 43 corresponding to a protrusion 64 of the lid (figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Weiss, a card with holes corresponding to the cavities, for the predictable result of maintaining the tray within the card, as taught by Gics in col. 3, lines 24-30. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735